      Case 2:18-cr-00106-MHT-WC Document 341 Filed 03/02/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
       v.                              )          2:18cr106-MHT
                                       )               (WO)
CEDRICK SMITH                          )

                                   ORDER

      Upon     consideration      of       defendant   Cedrick    Smith’s

unopposed      motion     for   early       termination   of    probation

(Doc. 339), and based on his successful completion of

two    years    of   probation      without      any   violations,        his

ongoing employment, and the lack of opposition to the

motion from the government or probation department, it

is ORDERED that:

      (1) The motion is granted.

      (2) Defendant Cedrick Smith’s term of probation is

terminated effective immediately, and he is discharged.

      DONE, this the 2nd day of March, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
